Citation Nr: 1538833	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  10-12 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Service connection for chronic bronchitis, chronic obstructive pulmonary disease (COPD), and recurring pneumonia (a lung disorder). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran, who is the appellant in this case, served on active duty from March 1954 to November 1957, and from March 1958 to March 1974.  The Veteran had additional Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Houston, Texas, RO has jurisdiction of the current appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.

In December 2014, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in San Antonio, Texas.  A copy of the hearing transcript is associated with the electronic claims file on VBMS.  

In March 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, to include undertaking additional efforts to ascertain whether the Veteran was exposed to asbestos during service, and to obtain a VA addendum opinion with respect to the issue on appeal.  The Board concludes that the AOJ has not substantially complied with the March 2015 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the Board is granting service connection for a lung disorder, which constitutes a full grant of the benefit sought on appeal. Accordingly, there is no prejudice to the Veteran resulting from the AOJ's failure to substantially comply with the March 2015 Board remand directives.


FINDINGS OF FACT

1. The Veteran has a current lung disability of chronic bronchitis, COPD, and recurring pneumonia.

2. The Veteran was exposed to smoke, gases, and fumes in service during the July 1967 fire onboard the USS Forrestal.

3. Chronic bronchitis, COPD, and recurring pneumonia are directly related to in-service exposure to smoke, gases, and fumes during the July 1967 fire onboard the USS Forrestal.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for chronic bronchitis, COPD, and recurring pneumonia are met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is granting service connection for a lung disorder, which constitutes a full grant of the benefit sought on appeal with respect to this issue.  As there remains no aspect of this issue to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. 
§ 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

Service Connection Analysis for Lung Disorder

The Veteran contends that a lung disorder is related to active service.  Specifically, he stated that he was exposed to smoke, gases, and fumes during the July 1967 fire while he was onboard the USS Forrestal.  He asserted that, as part of his work in aircraft maintenance during service, he was also exposed to fumes and gases from blasting materials, paint thinners, cleaning fluids, and gasoline or jet fuel.  The Veteran advanced that during service he used asbestos blankets to help prevent hot metal from igniting and that he was exposed to asbestos on board the older aircraft carriers and World War II carriers he was stationed on during service, namely the USS Yorktown and the USS Hornet.  See March 2009 notice of disagreement; December 2014 Board hearing transcript.  

The Board finds that the evidence is at least in equipoise on the question of whether Veteran has current lung disabilities of chronic bronchitis, COPD, and recurrent pneumonia.  The May 2014 VA examination report shows diagnoses of chronic bronchitis and COPD, as well as recurrent pneumonia.  While the June 2015 VA examiner opined that the May 2014 VA examiner's diagnosis of COPD was in error, VA treatment records show that the Veteran was diagnosed with COPD and chronic bronchitis on multiple occasions.  See e.g., February 2009 VA treatment record.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the Veteran has current lung disabilities of chronic bronchitis, COPD, and recurrent pneumonia.

The Board finds that the Veteran was exposed to smoke, gases, and fumes in service during the July 1967 fire onboard the USS Forrestal.  The record contains a September 1967 letter by the Veteran's commanding officer commending the Veteran for meritorious performance of duty while attached to the USS Forrestal.  Specifically, the September 1967 letter commended the Veteran for spending hours in the disposal of ordnance, removal of aircraft and equipment from danger areas, and in major firefighting and damage control efforts during the July 1967 fire onboard the USS Forrestal.

The Board finds that the evidence is in relative equipoise on the question of whether the current lung disorder is directly related to in-service exposure to smoke, gases, and fumes during the July 1967 fire onboard the USS Forrestal, as well as other exposures during service.  The Board finds that the Veteran's assertions as outlined above regarding exposures during service are credible because they are consistent with the Veteran's circumstances of service and consistent with prior statements given by the Veteran.  

Evidence weighing in favor of a finding of nexus between the current respiratory disorders and in-service exposures includes the June 2015 VA addendum opinion and supporting rationale.  While the June 2015 VA addendum opinion purported to opine that it is less likely than not that the current lung disability is related to in-service exposure to smoke, fumes, and gases from the July 1967 USS Forrestal fire, the rationale is partially favorable to a finding of nexus of current respiratory disorders to in-service exposures.  In reaching this conclusion, the June 2015 VA examiner reasoned that exposure to particulate matter, dust, gases, and fumes may be a risk factor for COPD, although the examiner inaccurately assumed that the Veteran does not have COPD, and only has a "mild diffusion defect."  Contrary to this inaccurate assumption, as stated above, the record shows that the Veteran has chronic bronchitis and COPD in addition to recurrent pneumonia.  See e.g., February 2009 VA treatment record; May 2014 VA examination report.  

The June 2015 VA examiner also stated that environmental exposures may cause interstitial lung disease and, thus, may cause a mild diffusion defect, but inaccurately assumed that this Veteran has not been diagnosed with interstitial lung disease.  Contrary to this inaccurate assumption, a February 2015 radiology report shows an impression of faint interstitial changes in the lungs.  The June 2015 VA examiner opined that the Veteran has had recurrent pneumonia which has no relation to environmental hazards.  

The Board notes that the May 2014 VA examiner opined that it is less likely than not that the current diagnoses of chronic bronchitis and COPD are due to pneumonia and cold symptoms that were treated and resolved in service.  In reaching this conclusion, the May 2014 VA examiner explained that the Veteran was diagnosed with pneumonia in 1970 and cold symptoms in 1974 that both resolved, February 1974 service separation examination showed no lung or respiratory complaints and the respiratory examination was normal, the March 1975 VA examination showed no evidence of residual calcified disease in the lungs, April 1975 pulmonary function tests (PFTs) were normal with no lung disease found, and the Veteran started having recurrent respiratory and sinus problems (after service) in 2003, which symptoms are now ongoing; however, the May 2014 VA examiner did not provide an opinion with respect to the relationship between the current lung disorder and in-service exposure to smoke, fumes, and gases from the July 1967 USS Forrestal fire.  Accordingly, the May 2014 VA examination report is of no probative value with respect to the question of relationship between the current lung disorder and in-service exposure to smoke, fumes, and gases from the July 1967 USS Forrestal fire.  

Based on the foregoing, the June 2015 VA examiner's report is partially favorable to the Veteran's claim because it indicated that exposure to gases and fumes is a risk factor for COPD; the record in this case reflects both in-service exposures to such fumes and that the Veteran has been diagnosed with COPD on multiple occasions.  Moreover, the June 2015 VA examiner's is also partially favorable because the examiner indicated that environmental factors may cause interstitial lung disease; the record in this case reflects both in-service exposures and interstitial lung findings.  Resolving reasonable doubt in favor of the Veteran on this question, the Board finds that the current lung disorder (chronic bronchitis, COPD, and recurrent pneumonia) is directly related to in-service exposure to smoke, gases, and fumes during the July 1967 fire onboard the USS Forrestal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  The Board does not need to reach the question of relationship between the current lung disorder and in-service exposure to asbestos because the Board is granting service connection for a lung disability that includes all respiratory diagnoses and symptoms.  Accordingly, there is no prejudice to the Veteran because the service-connected lung disorder will be rated based on all respiratory diagnoses and symptoms.  Moreover, the record does not show a diagnosis of asbestosis.


ORDER

Service connection for chronic bronchitis, COPD, and recurring pneumonia is granted.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


